Citation Nr: 1720821	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  09-39-799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Service connection for chronic diarrhea. 

2.  Service connection for gastroesophageal reflux disease with hiatal hernia (GERD).

3.  Service connection for facial skin condition. 

4.  Service connection for onychomycosis, left big toe. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from August 1969 to December 1971 and from March 2006 to September 2007, during which he had service in both Vietnam and Iraq.  During this time, the Veteran was awarded the Bronze Star, along other medals and distinctions.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 
 
In February 2010, the Veteran was afforded a hearing before a Decision Review Officer at the Waco, Texas RO.  A transcript of that hearing has been associated with the record.  The Veteran also requested a Travel Board hearing in October 2009, but withdrew the request in a June 2010 statement.  Accordingly, the Board considers the Veteran's hearing request withdrawn pursuant to 38 C.F.R. § 20.702(d)(2016). 

The Board notes that the Veterans October 2009 VA Form 9 Appeal to the Board included two additional issues: service connection for posttraumatic stress disorder (PTSD) and service connection for chronic insomnia.  The issue of entitlement to service connection for chronic insomnia was withdrawn by the Veteran in a February 2010 statement to the Board, and the issue of entitlement to service connection for PTSD was granted in a September 2010 rating decision.  Accordingly, these issues are no longer before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets further delay, additional development is required before the claim can be decided on the merits. 

In March 2016, the Veteran was afforded VA examinations to determine the etiology of his claimed disabilities.  With respect to the Veteran's claimed chronic diarrhea, GERD, and facial skin condition, he received a VA Gulf War General Examination.  While this opinion concluded that the Veteran did not have any medically unexplained or undiagnosed conditions attributable to Gulf War Service, the Board finds the March 2016 VA Gulf War examination report to be incomplete for the purpose of adjudicating the claims.  Specifically, the opinion does not address whether or not these disabilities could be otherwise etiologically related to the Veteran's active service. 

With respect to the Veteran's March 2016 Dermatology VA examination for the claimed onychomycosis, left big toe, the Board also finds that report to be incomplete for the purpose of adjudicating the claim.  The opinion discusses whether the onychomycosis is proximately due to or the result of the Veteran's service-connected diabetes mellitus, but fails to address the possibility of the aggravation of the onychomycosis disability by his service-connected diabetes mellitus.  Additionally, the opinion does not address whether this disability could be otherwise etiologically related to the Veteran's active service. 

Accordingly, the Board finds that a remand is required to determine if the Veteran's disabilities are etiologically related to the Veteran's active service, and to determine if the claimed onychomycosis, left big toe, is aggravated by his service-connected diabetes mellitus.  38 U.S.C.A. § 5103A(d) (West 2014); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007)

While the appeal is in remand status, the AOJ should also obtain and associate with the Veteran's claims file any outstanding VA and private treatment records.  38 U.S.C.A. § 5103(A)(b) (West 2014).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records from March 2016 to present and associate them with the claims file. 

2.  After obtaining any necessary authorizations from the Veteran, associate any outstanding private treatment records with the claims file.  

3.  Once any outstanding treatment records have been received, schedule the Veteran for a VA examination with an appropriate medical examiner.  The Veteran's claims file, along with a copy of this remand, should be made available to the examiner and after a review of the record, the examiner is asked to provide the following opinions: 

a.  After taking a detailed history from the Veteran regarding each of his claimed disabilities, the examiner should provide a separate opinion for each disorder as to whether it is at least as likely as not related to the Veteran's active duty military service.  

b.  The examiner should also opine as to whether it is at least as likely as not that the Veteran's onychomycosis, left big toe, was caused or aggravated by his service-connected diabetes mellitus.  

A complete rationale must be provided for all findings and conclusions reached.  If the examiner must resort to speculation for any of the requested opinions, an explanation as to why this is so is required. 

If the examiner determines that an opinion cannot be provided without resort to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  The AOJ should ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.

4.  Then, and after undertaking any additional development deemed necessary, readjudicate the issue on appeal.  If any benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case and allowed an appropriate period of time to respond before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


